212 Ga. 654 (1956)
94 S.E.2d 735
BIVINGS
v.
CITY OF ATLANTA et al.
19478.
Supreme Court of Georgia.
Submitted September 11, 1956.
Decided September 13, 1956.
Rehearing Denied October 11, 1956.
Alex McLennan, Robert A. Blackwood, for plaintiff in error.
J. C. Savage, J. M. B. Bloodworth, Henry L. Bowden, Newell Edenfield, Robert S. Wiggins, Ferrin Y. Matthews, John L. Westmoreland, John L. Westmoreland, Jr., G. Ernest Tidwell, contra.
MOBLEY, Justice.
The plaintiff in error seeks to have reviewed a judgment sustaining a general demurrer to his petition for a declaratory judgment. His petition does not allege any basis for equitable relief, nor is it converted into an equitable action by virtue of a prayer for an injunction to maintain the status of the parties until the legal questions presented therein may be settled. Milwaukee Mechanics' Ins. Co. v. Davis, 204 Ga. 67, 70 (48 S.E.2d 876); Findley v. City of Vidalia, 204 Ga. 279 (49 S.E.2d 658); Georgia Casualty & Surety Co. v. Turner, 208 Ga. 782 (60 S.E.2d 771); Peoples v. Bass, 211 Ga. 802 (89 S.E.2d 171). The petition involves only questions of law which the Court of Appeals, and not this court, has jurisdiction to decide. Therefore, the case must be
Transferred to the Court of Appeals. All the Justices concur.